Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 11, the recitation that the welding controller is configured to: weld the object by generating an arc between the welding wire and the object by causing the welding current to flow through the welding wire while feeding the welding wire to the object at a feeding speed such that the welding current alternately repeats a peak current period in which the welding current is a peak current and the base current period in which the welding current is a base current smaller than the peak current; and change the feeding speed between the peak current period and the base current period so as to allow an arc length of the arc to be constant is not definite. The claimed speeds and the configurations and relationships involving the speeds are not definite as claimed. It is also not definite what “…so as to allow an arc length of the arc to be constant” refers to.
In claim 12, the recitation that the welding controller is configured to set the feeding speed to a first feeding speed in the base current period and to set the feeding speed to a second feeding speed being larger than the first feeding speed and corresponding to the first feeding speed in the peak current period so as to allow the arc length to be constant is not definite. The claimed speeds and the configurations and relationships involving the speeds are not definite as claimed. It is also not definite what “…so as to allow the arc length to be constant” refers to.
In claim 13, the recitation that the welding controller is configured to: generate a molten droplet by melting the welding wire by flowing the welding current through the welding wire to generate a constriction between the welding wire and the molten droplet while the molten droplet is connected to the welding wire; decrease the feeding speed from the second feeding speed to a third feeding speed being smaller than the first feeding speed and corresponding to the first feeding speed while transferring from the peak current period to the base current period; and increase the feeding speed from the third feeding speed toward the first feeding speed when detecting the generated constriction is not definite. The claimed speeds and the configurations and relationships involving speeds are not definite as claimed.
In claim 14, the recitation that the welding controller is configured to maintain the feeding speed at the first feeding speed until the base current period ends after increasing the feeding speed to the first feeding speed during said increasing the feeding speed from the third feeding speed toward the first feeding speed is not definite. The claimed speeds and the configurations and relationships involving speeds are not definite as claimed.
In claim 15, the recitation that the recitation of the third feeding speed is smaller than the first feeding speed by a value corresponding to at least one of a material of the welding wire and a shielding gas is not definite. The claimed speeds and the configurations and relationships involving speeds are not definite as claimed.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 11-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20140305920 A1 to Wakisaka et al. (“Wakisaka”).
Wakisaka discloses:
Regarding claim 11, as best understood: 
a wire feeder (e.g., wire feeder 40) that feeds the welding wire (e.g., Fig. 1-4 and para 35-54); 
a welding power supply unit (e.g., power supply device 50) that outputs a welding current (e.g., Fig. 1-4 and para 35-54); and 
a welding controller (e.g., control device 60) that controls the welding power supply unit and the wire feeder (e.g., Fig. 1-4 and para 35-54), 
wherein the welding controller is configured to: 
weld the object by generating an arc between the welding wire and the object by causing the welding current to flow through the welding wire while feeding the welding wire to the object at a feeding speed such that the welding current alternately repeats a peak current period in which the welding current is a peak current and the base current period in which the welding current is a base current smaller than the peak current (e.g., Fig. 1-4 and para 35-54); and 
change the feeding speed between the peak current period and the base current period so as to allow an arc length of the arc to be constant (e.g., Fig. 1-4 and para 35-54);
Regarding claim 12, as best understood: the welding controller is configured to set the feeding speed to a first feeding speed in the base current period and to set the feeding speed to a second feeding speed being larger than the first feeding speed and corresponding to the first feeding speed in the peak current period so as to allow the arc length to be constant (e.g., Fig. 1-4 and para 35-54);
Regarding claim 13, as best understood: the welding controller is configured to: generate a molten droplet by melting the welding wire by flowing the welding current through the welding wire to generate a constriction between the welding wire and the molten droplet while the molten droplet is connected to the welding wire; decrease the feeding speed from the second feeding speed to a third feeding speed being smaller than the first feeding speed and corresponding to the first feeding speed while transferring from the peak current period to the base current period; and increase the feeding speed from the third feeding speed toward the first feeding speed when detecting the generated constriction (e.g., Fig. 1-4 and para 35-54);
Regarding claim 14, as best understood: the welding controller is configured to maintain the feeding speed at the first feeding speed until the base current period ends after increasing the feeding speed to the first feeding speed during said increasing the feeding speed from the third feeding speed toward the first feeding speed (e.g., Fig. 1-4 and para 35-54); and
Regarding claim 15, as best understood: the third feeding speed is smaller than the first feeding speed by a value corresponding to at least one of a material of the welding wire and a shielding gas (e.g., Fig. 1-4 and para 35-54).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S STAPLETON whose telephone number is (571)270-3492. The examiner can normally be reached Monday-Thursday regular business hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571) 272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC S STAPLETON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        December 14, 2022